Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 5, 6, 9-12 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter
Regarding Claim 5, prior art failed to disclose or fairly suggest a method comprising, along with other recited claim limitations, an etching rate of the material of the mask layer is 2Preliminary AmendmentAtty. Docket: 1734-593 smaller than an etching rate of the materials of the first insulating layer and the second insulating layer in a same dry etching process, forming the second opening and the third opening comprises: sequentially forming the second opening and the third opening in the same dry etching process.  
Regarding Claim 6, prior art failed to disclose or fairly suggest a method comprising along with other recited claim limitations, an etching rate of the material of the mask layer is 2Preliminary AmendmentAtty. Docket: 1734-593 smaller than an etching rate of the materials of the first insulating layer and the second insulating layer in a same dry etching process, forming the second opening and the third opening comprises: sequentially forming the second opening and the third opening in the same dry etching process.  
Regarding Claims 9-12, prior art failed to disclose or fairly suggest a method comprising, along with other recited claim limitations, the array substrate comprising a display area, a bonding pad region and a bendable region between the display area and the bonding pad region, the bendable region having a connection structure, the first opening, the second opening and the third opening being in the bendable region.  
Regarding Claims 17-19, prior art failed to disclose or fairly suggest a connection structure, comprising, along with other recited claim limitations, a stress buffer layer, the stress buffer layer is in the first opening, the second opening, and the third opening and in contact with exposed surfaces of the first opening, the second opening, and the third opening.
Regarding Claim 20, prior art failed to disclose or fairly suggest, an array substrate comprising, along with other recited claim limitations, a display area, a bonding pad region, a bendable region between the display area and the bonding pad region and the connection structure, wherein the connection structure is in the bendable region.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naik et al. (20030062627)
Regarding Claim 1, in Figs. 1A-1H, Naik et al. discloses a manufacturing method of a connection structure, comprising: forming a first insulating layer 102 on a base substrate 100 (Fig. 1B); forming a mask layer 104 having a first opening 106 on a (upper) side of the first insulating layer 102 away from the base substrate 100; forming a second insulating layer 108 on a (upper) side of the mask layer 104 away from the first insulating layer (Fig. 1E); and forming a second opening (opening in layer 104 in Fig. 1H) exposing the first opening (opening in layer 104 in Fig. 1H) in the second insulating layer 108 by one patterning process, and forming a third opening (opening in layer 102 in Fig 1H) in the first insulating layer 102.  
Regarding Claim 2, in paragraph 0037, forming the second opening (opening in layer 108 in Fig. 1H) and the third opening (opening in layer 102 in Fig. 1H) by one patterning process comprises forming the second opening (opening in layer 108 in Fig. 1H) and the third opening (opening in layer 102 in Fig. 1H) by a same patterning mask.  
Regarding Claim 3, in paragraphs 0037-0039, forming the second opening (opening in layer 108 in Fig. 1H) comprises: etching the second insulating layer 108 by using an etching mask formed on the second insulating layer 108 as a mask; forming 
Regarding Claim 4, in paragraphs 0037-0039, in a direction parallel to the base substrate, a size of the second opening (opening in layer 108 in Fig. 1H) is larger than a size of the first opening (opening in layer 104 in Fig. 1H), and the second opening completely exposes the first opening.  
Regarding Claim 7, the base substrate 100 is a flexible substrate (please note that the term flexible is not defined in claim languages. .  
Regarding Claim 8, in Fig. 2 it is disclosed forming a conductive layer 202 in the first opening, the second opening, and the third opening, and on a side of the second insulating layer away from the first insulating layer.  
Regarding Claim 13, in Figs 1H and 2, Naik et al. discloses a connection structure, comprising: a base substrate 100; and a first insulating layer 102, a mask layer 104 and a second insulating layer 108, wherein the first insulating layer, the mask layer and the second insulating layer are sequentially laminated on the base substrate, the mask layer comprises a first opening (the opening in layer 104 in Fig. 1H) and a first portion (top right and left corners of the opening in layer 104) not covered by the second insulating layer and surrounding the first opening, the second insulating layer 108 comprises a second opening (opening in layer 108 in Fig. 1H), the first insulating layer 102 comprises a third opening (opening in layer 102 in Fig. 1H), the second opening exposes the first opening and the first opening exposes the third opening.  
Regarding Claim 14, the mask layer 104 further comprises a second portion (portion covered by layer 108) covered by the second insulating layer 108 and surrounding the first opening (opening in layer 104 in Fig. 1H), and an orthographic projection of the first opening on the base substrate 100 and an orthographic projection of the third opening on the base substrate 100 are approximately coincident (as the sizes of the first opening and the second third opening are approximately equal to each other).  
Regarding Claim 15, a thickness of the first portion of the mask layer (top left and right corners of the opening in layer 104) is smaller than a thickness of the second portion (portions under layer 108) of the mask layer 104.  
Regarding Claim 16, in paragraphs 0035 0036, 0040 and 0044, a material of the mask layer 104 comprises polysilicon, and materials of the first insulating layer and the second insulating layer comprise silicon element.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        10/22/2021